Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a continuation application of 16108786 (now US Pat. # 10665592). Now pending in this application are claims 1-20.

Specification
The specification submitted 2/28/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 2/28/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 has been considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a lower buried dielectric pattern covering a lower sidewall of the first spacer; and forming an upper buried dielectric pattern that fills the recess region and defines a top end of the air gap region.

Regarding Claim 11, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a first upper buried dielectric pattern that narrows a width of the top end of the air gap region; and forming a second upper buried dielectric pattern that defines a top end of the air gap region.

Regarding Claim 17, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a bit line contact in the first recess and forming a bit line on the bit line contact, the bit line crossing over the word line; and forming a lower buried dielectric pattern in the recess region.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899